Case: 16-10187      Document: 00513933822         Page: 1    Date Filed: 03/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                      No. 16-10187                              FILED
                                                                          March 30, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

JAYSON HOWARD MOORE, also known as Jay Mafia,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-533-1


Before CLEMENT, PRADO, and HIGGINSON, Circuit Judge.
PER CURIAM: *
       Jayson Howard Moore appeals the district court’s commitment and
competency examination order. See 18 U.S.C. § 4241(a), (b), (c); 18 U.S.C.
§ 4247(b), (c). Moore’s appeal is moot. The actions required by the district
court’s order, which is the basis of the appeal, have been completed. Moore
was determined to be incompetent to stand trial, and the district court issued
a new order under § 4241(d) that committed Moore to the custody of the
Attorney General for treatment.              Accordingly, there is neither a live


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10187    Document: 00513933822    Page: 2   Date Filed: 03/30/2017


                                No. 16-10187

controversy on which this court can grant relief nor any relief that this court
presently can grant Moore. See Calderon v. Moore, 518 U.S. 149, 150 (1996);
Murphy v. Hunt, 455 U.S. 478, 481-82 (1982); see also United States v. Conlan,
520 F. App’x 246, 246-47 (5th Cir. 2013) (dismissing as moot an appeal based
on a claim that the defendant was detained for a competency examination
beyond the time permitted under §§ 4241(b) and 4247(b)); United States v.
Montelongo, No. 94-50398, 1994 WL 442366, at *1 (5th Cir. July 25, 1994)
(unpublished) (dismissing as moot a claim that the defendant was unlawfully
detained for a competency evaluation); McLain v. Beto, 458 F.2d 503, 504 (5th
Cir. 1972) (pretermitting the question of whether interlocutory orders were
appealable because the appeal was moot).
      Accordingly, the appeal is DISMISSED AS MOOT; counsel’s motion to
withdraw is DENIED AS UNNECESSARY.




                                      2